382 U.S. 10 (1965)
ROCKEFELLER, GOVERNOR OF NEW YORK, ET AL.
v.
ORANS ET AL.
No. 319.
Supreme Court of United States.
Decided October 11, 1965.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Louis J. Lefkowitz, Attorney General of New York, Thomas E. Dewey, Leonard Joseph and Malcolm H. Bell for appellants.
Justin N. Feldman for appellee Orans.
PER CURIAM.
On April 14, 1965, the New York Court of Appeals ruled that the New York Laws of 1964, cc. 976, 977, 978, 979, 981, were invalid under the New York Constitution, Art. III, § 2. On July 13, 1965, the United States District Court for the Southern District of New York enjoined interference with an election of members of the New York Legislature to be held on November 2, 1965, based on "the scheme set forth" in the New York Laws of 1964, c. 976. Insofar as the decision of the Court of Appeals has been superseded by the order of the District Court, the appeal is dismissed. In all other respects, the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE FORTAS took no part in the consideration or decision of this case.
[For concurring opinion of MR. JUSTICE HARLAN, see No. 85, WMCA, Inc., et al. v. Lomenzo, Secretary of State of New York, et al., ante, p. 4.]